OPINION — AG — ** DUAL OFFICE — CONFLICT OF INTEREST — TEACHER — SCHOOL BOARD ** A PERSON EMPLOYED BY A SCHOOL BOARD AS A TEACHER IS ELIGIBLE TO BE APPOINTED TO MEMBERSHIP OF SAID BOARD; BUT THAT IF SAID PERSON IS SO APPOINTED, AND ACCEPTS SUCH APPOINTMENT, THE CONTRACT BETWEEN SAID PERSON AND SAID BOARD, AND THE CONTINUED EMPLOYMENT OF SAID PERSON AS TEACHER, WOULD BECOME UNLAWFUL, AND THEREFORE, THAT SUCH PERSON SHOULD NOT ACT OR BE COMPENSATED AS A TEACHER AFTER HIS ACCEPTANCE OF APPOINTMENT AS A MEMBER OF SAID BOARD. (DUAL OFFICE, TEACHER, SCHOOL BOARD, BOARD OF EDUCATION) CITE: 62 O.S. 371 [62-371], 70 O.S. 4-29 [70-4-29] 15 O.S. 211 [15-211] (RICHARD M. HUFF)